                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION


MYA HILL-SMITH                                                                     PLAINTIFF


vs.                                 No. 5:20-cv-5051-TLB


SILVER DOLLAR CABARET, INC.,
PLATINUM CABERET, LLC, and
ANTHONY K. CATROPPA                                                              DEFENDANTS


                   DECLARATION OF ATTORNEY JOSH SANFORD


       Pursuant to 28 U.S.C. § 1746, Josh Sanford declares, subject to the penalties for

perjury, as follows:

       1.     My name is Josh Sanford, and I am over the age of 18 and duly qualified to

execute this Declaration and to swear to the accuracy of the facts herein contained.

       2.     I am an attorney licensed and in good standing in the State of Arkansas. I

practice law with the law firm of Sanford Law Firm, PLLC (hereinafter “Sanford Law Firm”),

which is located in Little Rock, which I founded in Russellville in 2001. I opened an office

in Little Rock in 2009 and now predominantly practice in the Arkansas District Courts,

together with a busy Western District of Texas practice.

       3.     I practice law full-time, and I manage the other fifteen (15) attorneys in the

Sanford Law Firm.

       4.     Including cases now pending, I have prosecuted over 200 wage lawsuits in

Texas in the last five years. Some of these were arbitrations.

       5.     Including cases now pending, I have prosecuted over 500 wage lawsuits in


                                            Page 1 of 14
                         Mya Hill-Smith v. Silver Dollar Cabaret, Inc., et al.
                              U.S.D.C. (W.D. Ark.) 5:20-cv-5051-TLB
                              Declaration of Attorney Josh Sanford
Arkansas in the last ten years.

       6.     In the course of my law practice, I engage in a significant amount of wage

and hour litigation—specifically cases arising under the Fair Labor Standards Act (FLSA)

and the comparable Arkansas Minimum Wage Act (AMWA). A significant portion of my

case load is in various federal courts around the United States, including trial work in

cases arising under Title VII of the Civil Rights Act of 1964, the Equal Pay Act, the FLSA,

and the Family and Medical Leave Act.

       7.     I am licensed to practice law in all state and federal courts in the States of

Arkansas, Colorado and Texas. I am also actively engaged in appellate practice. I have

handled cases before almost all county Circuit Courts in the Central and River Valley

regions of Arkansas, the United States District Courts for the Eastern and Western

Districts of Arkansas, the United States District Courts for the Eastern, Southern, Northern

and Western Districts of Texas, United States District Court for the Northern District of

Oklahoma, United States District Court for the Southern District of Ohio, the United States

District Court for the District of Colorado, the United States District Court for the Eastern

District of Michigan, the United States District Court for the District of Oregon, the Fifth,

Sixth and Eighth Circuit Courts of Appeals.

       8.     In the past few years we have also filed cases in Ohio, Kentucky,

Tennessee, North Carolina, South Carolina, Florida, Georgia, Alabama, Mississippi,

Louisiana, Missouri and Illinois. There is no group of attorneys within 600 miles of Little

Rock who have experience comparable to Sanford Law Firm in wage litigation. Including

cases currently being prosecuted throughout the country today, Sanford Law Firm has

prosecuted over 1,000 wage cases in federal and state courts and in arbitration

                                            Page 2 of 14
                         Mya Hill-Smith v. Silver Dollar Cabaret, Inc., et al.
                              U.S.D.C. (W.D. Ark.) 5:20-cv-5051-TLB
                              Declaration of Attorney Josh Sanford
proceedings. In 2018, only one firm in the United States initiated more wage violation

prosecutions than Sanford Law Firm.

       9.     In 2005, I was voted “Best Attorney” (tie) in a readers’ poll published by The

Courier in Russellville, Arkansas. Subsequently, in 2008, I served as the President of the

Pope County Bar Association. In addition, I am or have been a member of the American,

Arkansas, and Pope County Bar Associations, the Arkansas Trial Lawyers Association

and the National Employment Lawyers Association.

       10.    I have been lead counsel on numerous wage and hour cases filed in United

States District Courts throughout the nation, including the following: Craig Lyons, et al. v.

Con Agra, 4:12-cv-245-JM (E.D. Ark.) (over 790 plaintiffs); Keyli Cruthis, et al. v. Visions,

et al., 4:12-cv-244-KGB (E.D. Ark.); James Finley v. Universal Pressure Pumping, Inc.,

SA:12-ca-0654-OG (Western District of Texas); Michael Alexander v. Hahn Appliance

Center, Inc., 12-CV-257-CVE-TWL (N.D. Okla.); Chad Lochridge, et al. v. Lindsey

Management, et al., 5:12-CV-5047-JLH (W.D. Ark.); Bill Hollomon, et al. v. AT&T Mobility

Services, LLC, 4:11-cv-600-BRW (E.D. Ark.); Jeffrey Bacon, et al. v. Eaton Aeroquip,

LLC, 2:11-cv-14103-GD (E.D. Mich.); Karen “Kay” Roland v. Sharp County Post 336, et

al., 1:11-CV-85-DPM (E.D. Ark.); Bennie Watson, et al. v. Surf-Frac Wellhead Equipment

Company, Inc., 4:11-CV-843 (JLH) (E.D. Ark.); Robert Terry, et al. v. City of Ola, 4:11-cv-

11-645 (JLH) (E.D. Ark.); Donald Bateman, et al. v. Frac Tech Services, LLC, 6:11-cv-

708 (E.D. Tex.); Kalie Brown, et al. v. Barney’s Barn, Inc., d/b/a/ Peaches Gentlemen’s

Club, 4:11-cv-224 (SWW) (E.D. Ark.); Jason Phillips v. Oil Patch Water and Sewer

Services, LLC, et al., 4:11-cv-776 (JLH) (E.D. Ark.); David Delock, et al. v. Securitas

Security Services USA, et al., 4:11-CV-520 (DPM) (E.D. Ark.); Karen Springs, et al. v.

                                            Page 3 of 14
                         Mya Hill-Smith v. Silver Dollar Cabaret, Inc., et al.
                              U.S.D.C. (W.D. Ark.) 5:20-cv-5051-TLB
                              Declaration of Attorney Josh Sanford
First Student, Inc., 4:11-CV-00240 (BSM) (E.D. Ark.); Teramura v. Walgreen Co., 5:12-

cv-5244-JLH (W.D. Ark.), and many others.

       11.     I have also been lead counsel on numerous wage and hour cases that

resulted in settlements or judgments in favor of my clients including the following: Coby

Pearce v. Frac Tech Services, LLC, No. 4:12-cv-651-JLH (E.D. Ark.); Nicole Collins v.

Barney’s Barn, Inc., et al., No. 4:12-cv-685-SWW (E.D. Ark.); Joseph Gauthier, et al. v.

Trican Well Service, L.P., No. 6:13-cv-46-LED (E.D. Tex.); Jason Roche, et al. v. S-3

Pump Service, Inc., No. 5:15-cv-268-XR (W.D. Tex.); Kristen Whitworth, et al. v. French

Quarter Partners, LLC, No. 6:13-cv-6003-RTD (W.D. Ark.); Robert Terry v. Yell County

Ark., No. 4:13-cv-408-SWW (E.D. Ark.); Jessica Guinn v. D J Trucking, No. 4:13-cv-559-

KGB (E.D. Ark.); Maria Romero de Lopez, et al. v. Ozark Mountain Poultry, Inc., No. 5:13-

cv-5272-TLB (W.D. Ark.); Sean Jordan v. Big E. Foods, Inc., No. 4:14-cv-205-BRW (E.D.

Ark.); Patricia Hernandez, et al. v. Simmons Foods, Inc., No. 5:14-cv-5159-JLH (W.D.

Ark.); Sean Schneider v. Habitat for Humanity International, Inc., No. 5:14-cv-5230-TLB

(W.D. Ark.); Pedro Espinoza v. Car-Son Construction, LLC, No. 4:14-cv-467-KGB (E.D.

Ark.); Sheila Lyles v. City of Trumann, Ark., No. 3:14-cv-210-DPM (E.D. Ark.); and Kellie

McCartney v. Baily and Thompson Tax and Accounting, P.A., No. 4:14-cv-561-SWW

(E.D. Ark.).

       12.     More recently, I have also been lead counsel on several wage and hour

cases in which collective actions have been granted including Sam Adams v. United

Cerebral Palsy of Central Ark., Inc., No. 4:16-cv-930-JLH (E.D. Ark.); James Harris, et al.

v. Express Courier International, Inc., No. 5:16-cv-5033-TLB (W.D. Ark.); and Dustin

Moore, et al. v. Performance Pressure Pumping Services, LLC, No. 5:15-cv-432-XR

                                            Page 4 of 14
                         Mya Hill-Smith v. Silver Dollar Cabaret, Inc., et al.
                              U.S.D.C. (W.D. Ark.) 5:20-cv-5051-TLB
                              Declaration of Attorney Josh Sanford
(W.D. Tex.), and dozens of others.

       13.    Since January of 2015, Sanford Law Firm has filed and prosecuted over

800 distinct wage lawsuits throughout Arkansas and Texas. Many of these lawsuits are

or were group or collective actions, as well as several class actions under Rule 23.

       14.    Collectively, cases filed by the Sanford Law Firm since 2009 have resulted

in far more than $13,000,000.00 in settlements and judgments for wage and hour

violations for more than three thousand clients across the nation.

       15.    I am familiar with the customary and reasonable fees charged by myself

and by other attorneys in federal courts in Arkansas. Generally, the customary and

reasonable fee charged for federal court work in U.S. District Courts in Arkansas is

$150.00 to $350.00 per hour, depending upon experience and specialty.

       16.    However, some attorneys charge far more than this. I am personally

familiar with employment defense attorneys who charge $440 and also $410 per hour in

cases in the Eastern District of Arkansas, and I have more experience in wage litigation

than do those attorneys.

       17.    The rates charged by Sanford Law Firm’s attorneys are reasonable. The

rates are reflective of the number of years each attorney has practiced, the attorneys’

expertise in employment issues such as the FLSA, the contingent nature of an award of

fees, and the rates charged by other attorneys specializing in FLSA work. The staff time

and hourly rate for the Sanford Law Firm below are likewise reasonable and comparable.

       18.    Individual billing in this case is summarized below, and reflects overall

reductions made in the exercise of billing discretion:




                                              Page 5 of 14
                           Mya Hill-Smith v. Silver Dollar Cabaret, Inc., et al.
                                U.S.D.C. (W.D. Ark.) 5:20-cv-5051-TLB
                                Declaration of Attorney Josh Sanford
                                        Actual        Actual     Time             Amount       %
 Billed By                 Rate         Time          Charge    Claimed           Claimed   Reduction
 Josh Sanford             $325.00        5.9          $1,917.50    4.4            $1,430.00      25%
 Rebecca Matlock          $190.00        5.8          $1,102.00    5.7            $1,083.00       2%
 Steve Rauls              $250.00        3.3           $742.50     3.2             $720.00        3%
 Staff                    $60.00         0.4             $24.00    0.1                $6.00      75%
 Grand Total                             15.4         $3,786.00   13.4            $3,239.00      13%

      19.      Each attorney’s hourly rates are supported by their skills and experience,

described more thoroughly below:

            a. Attorney Steve Rauls graduated from the University of Arkansas at Little
               Rock, William H. Bowen School of Law with high honors in 2011. As a law
               student, Mr. Rauls competed in the Wechsler First Amendment Moot Court
               competition at the American University Washington School of Law and
               served as a judicial extern in the chambers of Justice Robert Brown of the
               Arkansas Supreme Court. Mr. Rauls has been published in both the UALR
               Law Review and in the Journal of the Arkansas Trial Lawyers’ Association.
               Mr. Rauls is an experienced litigator in both state and federal courts, and
               his practice includes particular emphasis in employment law issues,
               especially the FLSA. Mr. Rauls has litigated numerous FLSA cases through
               settlement or trial.

            b. Attorney Rebecca Matlock graduated magna cum laude from the University
               of Arkansas at Little Rock, William H. Bowen School of Law in 2015. Her
               practice focuses primarily on employment law litigation, particularly in the
               FLSA context. As a law student, Ms. Matlock served as Executive Editor of
               the Law Review, in which Ms. Matlock had an article published in the Spring
               of 2015 issue. Also as a law student, Ms. Matlock clerked at the Attorney
               General’s office and the Arkansas Municipal League, as well as several law
               firms in the area of Little Rock, Arkansas. Ms. Matlock has been practicing
               with Sanford Law Firm for approximately four years and has completed
               numerous drafting projects as she did in this case.

      20.      The Sanford Law Firm’s work focuses on representing workers in


                                             Page 6 of 14
                          Mya Hill-Smith v. Silver Dollar Cabaret, Inc., et al.
                               U.S.D.C. (W.D. Ark.) 5:20-cv-5051-TLB
                               Declaration of Attorney Josh Sanford
employment matters, and its lawyers focus their practices in the area of the FLSA and

similar wage-and-hour cases. In the community of attorneys who focus their practice in

this area of the law, the Sanford Law Firm has a strong reputation for its quality of work

and diligent representation of its clients.

       21.    The lawyers at the Sanford Law Firm often have opportunities for greater

responsibility and experience than many of their peers in the legal community with the

same years of experience practicing law. What I mean by this is that because of the

management style at the Sanford Law Firm, lesser-experienced attorneys are able to

independently manage their own cases with the oversight of more experienced attorneys

and supported by a firm culture of collaboration and accessibility to all Sanford Law Firm

attorneys. Lesser-experienced attorneys with Sanford Law Firm find themselves

effectively navigating litigation with far more experienced opposing counsel, as well as

successfully taking on far more responsibility than many of their peers of equal experience

at other law firms.

       22.    Due to this culture of personal responsibility, conferences between

attorneys of differing levels of experience ensure that less experienced attorneys receive

the benefits of the skills and knowledge of more experienced attorneys.

       23.    I am aware of the customary rates for attorneys of various skill levels who

focus their practice in the area of labor and employment within the Little Rock area and

the hourly rates charged by Sanford Law Firm attorneys are in line with those rates.

       24.    I have gained my knowledge of hourly rates charged through my own

practice in Little Rock, as well as by practicing with or having conversations with other

attorneys who practice in the Little Rock, including Brent Wakefield, John Brown and Paul

                                             Page 7 of 14
                          Mya Hill-Smith v. Silver Dollar Cabaret, Inc., et al.
                               U.S.D.C. (W.D. Ark.) 5:20-cv-5051-TLB
                               Declaration of Attorney Josh Sanford
Pfeifer.

       25.    Sanford Law Firm represented Plaintiff in this case on a contingency basis

and paid all out-of-pocket costs, including filing and service fees, copying costs, and other

such expenses without any assurances that fees or costs would be recovered. To be

clear, the “contingency” fee arrangement between Plaintiff and Sanford Law Firm is not a

contingency fee in the traditional sense whereby an attorney takes a portion of the

plaintiff’s recovery. Rather, Sanford Law Firm relies solely on the fee-shifting provisions

of the FLSA and AMWA to recover their fees in this case.

       26.    Not only is there no guarantee that any fees and costs will be recovered in

a contingency fee case, but any recovery made will be delayed as compared to clients

who make up-front or monthly payments as litigation proceeds. In contingency fee cases,

an attorney is not paid for months or even years, depending on how long it takes for

litigation to conclude.

       27.    This type of work is time-consuming and rigorous, and the amount of time

spent by our firm at each step in this case is reasonable. It is not uncommon in the course

of my practice for clients with similar cases to incur attorney’s fees that are as much as

or more than those in this case.

       28.    With these matters in mind, I reviewed the hourly rates for the attorneys and

staff that the Sanford Law Firm is seeking in this case.

       29.    Based on my experience and knowledge, it is my opinion that these hourly

rates are reasonable given the attorneys’ skills, expertise, and reputations, and they are

within the range of rates awarded to attorneys with similar backgrounds and experience.

       30.    The request for attorney’s fees and costs is based upon contemporaneous

                                             Page 8 of 14
                          Mya Hill-Smith v. Silver Dollar Cabaret, Inc., et al.
                               U.S.D.C. (W.D. Ark.) 5:20-cv-5051-TLB
                               Declaration of Attorney Josh Sanford
time and expenses records maintained by Sanford Law Firm as a matter of ordinary and

customary business practice. The time and billing records identify the amount of time

expended, the tasks performed, the rate of the particular timekeeper involved, and the

costs incurred. A true and accurate copy of a spreadsheet reflecting relevant legal

services rendered and time expended on this case through the date of this Declaration,

is attached to Plaintiff’s Motion for Costs and Attorneys’ Fees as Exhibit 1 (hereinafter

“Billing Spreadsheet”).

       31.      Each task reflected in the attached Invoice was necessary to the successful

resolution of this matter; the hours expended were actually expended on the topics stated;

the time spent on each task was reasonable; and the rates claimed are also reasonable.

       32.      Spreadsheets sorting the information contained in the Billing Spreadsheet

are attached to Plaintiff’s Motion for Costs and Attorneys’ Fees. Each spreadsheet

contains the same charges as in the Billing Spreadsheet, but the charges are categorized,

reduced to reflect the exercise of billing judgment, and sorted by attorney and category

of work to assist the Court in understanding the charges reasonably incurred by the

Sanford Law Firm in this case. The spreadsheets identified by Exhibit number to Plaintiff’s

Motion for Costs and Attorneys’ Fees are as follows:

             a. Charges Sorted by Attorney (Exhibit 3); and

             b. Charges Sorted by Category (Exhibit 4).

       33.      With respect to the spreadsheet sorting charges by category, the tasks in

this case have been categorized according to their particular purposes in order to assist

the Court in understanding how time was expended in this case, as summarized below:




                                             Page 9 of 14
                          Mya Hill-Smith v. Silver Dollar Cabaret, Inc., et al.
                               U.S.D.C. (W.D. Ark.) 5:20-cv-5051-TLB
                               Declaration of Attorney Josh Sanford
                                         Actual        Actual    Time            Amount       %
 Category                                Time          Charge   Claimed          Claimed   Reduction
 Case Initiation                          1.4           $310.50    1.3            $278.00        7%
 Case Management                           2.7          $741.50    1.3            $366.00       52%
 Client Communication                     0.2            $45.00    0.2              $45.00       0%
 Consent Judgment                          2.4          $580.00    2.4            $580.00        0%
 Court Communication                      0.3            $97.50    0.3              $97.50       0%
 Fee Petition                             5.1           $982.50    5.0            $963.50        2%
 In-House Conference                      1.0           $291.50    0.6            $171.50       40%
 Opposing Counsel Communication           2.3           $737.50    2.3            $737.50        0%
 Grand Total                              15.4        $3,786.00   13.4           $3,239.00      13%

       34.    The categories described above were developed by Plaintiff’s counsel to

assist this Court in determining the reasonableness of fees. Categorizing individual

charges is more of an art than a science, meaning some charges might fit well into more

than one category, but good faith efforts were made to put each billing entry into the

category that best defined it.

       35.    Some of the categories described above are relatively self-explanatory. For

example, the category “Case Initiation,” involves drafting the Application to Confirm

Arbitration Award that initiated this case, as well as doing the work involved in getting the

case filed and served, including conferences with process servers and staff. The time

spent in this category of work is reasonable on its face.

       36.    Among the categories reflected in the spreadsheet, and sometimes

encompassed by other categories, are conferences between the attorneys of the Sanford

Law Firm, referred to as “In-House Conference.” These conferences are critical to the

success of cases like this one because it improves the efficiency and quality of attorney

work. Tasks can be delegated to Sanford Law Firm attorneys who are more experienced

in certain types of projects or topics to increase the speed, accuracy or quality for

accomplishing the task, or to attorneys whose hourly rates are lower to keep costs down,
                                           Page 10 of 14
                         Mya Hill-Smith v. Silver Dollar Cabaret, Inc., et al.
                              U.S.D.C. (W.D. Ark.) 5:20-cv-5051-TLB
                              Declaration of Attorney Josh Sanford
especially where the speed at which a task can be accomplished will be largely the same

regardless of who performs the task. In the case of collective actions, in-house

conferences allow attorneys to share the load of multi-plaintiff litigation.

       37.    Attorney conferences also increase efficiency because they allow attorneys

to share their specific legal knowledge of particular topics, thereby preventing an attorney

who is working on a project from having to spend time doing the research, creating a new

legal form, or otherwise “re-inventing the wheel.” In this way, even less experienced

attorneys are able to work more efficiently and with greater quality than other attorneys

of comparable experience. In fact, this “communal” knowledge benefits even more

experienced attorneys who may be assisted by a less experienced attorney who simply

has a particular skill set or knowledge of a topic that can be quickly shared through

communication.

       38.    Because of Plaintiff’s counsel’s knowledge of and experience in FLSA work,

as well as their collaboration, Plaintiff’s counsel were able to complete tasks efficiently,

which served to keep billing lower than it would have been without that knowledge,

experience and collaboration.

       39.    Attorney-client conferences, reflected in the “Client Conference” category,

are also critical to the success of Sanford Law Firm cases. First, all communication from

clients is important. In my experience, when a client feels he or she is being ignored by

attorneys, that reduces the level of trust between the client and the attorney, which

damages the attorney-client relationship. This, in turn, makes quality representation of

the client extremely difficult and reduces efficiency. Further, attorneys must trust that their

clients are reliable and accessible. Approaching deadlines, settlement conferences, and

                                            Page 11 of 14
                          Mya Hill-Smith v. Silver Dollar Cabaret, Inc., et al.
                               U.S.D.C. (W.D. Ark.) 5:20-cv-5051-TLB
                               Declaration of Attorney Josh Sanford
other issues in a case often demand immediate client response, so a healthy attorney-

client relationship is a necessary part of the litigation process.

       40.    The “Consent Judgment” category involves efforts between counsel for

Plaintiff and counsel for Defendant to reach an agreed consent judgment in this case,

including drafting proposed documents, reviewing those documents, communicating with

opposing counsel, and progressing this case toward a resolution as efficiently as possible.

Although a consent judgment was never filed, Plaintiff’s counsel expended time and effort

in attempting to reach an agreed document with Defendant’s counsel. The amount of time

spent on this work was reasonable.

       41.    The category “Case Management” involves a wide variety of items geared

toward progressing a case. This work includes conferences with staff for purposes of

providing directions for tasks to be completed by staff members rather than attorneys,

giving and receiving message to clients, scheduling events and the like. Case

Management also includes work such as reviewing orders related to scheduling and other

work that is necessary to the procedural, rather than substantive, aspects of the case.

The time spent engaged in this work is reasonable.

       42.    The     “Opposing         Counsel         Communication”            category   includes

communications with Counsel for Defendant in this case, including phone calls, as well

as drafting, sending and receiving emails to and from Counsel for Defendant. The time

devoted to this category of work is reasonable.

       43.    The “Fee Petition” category of work involves work related to the preparation

and drafting of Plaintiff’s Motion for Costs and Attorneys’ fees, including drafting the

motion, supporting brief, and the current declaration, as well as time spent working with

                                            Page 12 of 14
                          Mya Hill-Smith v. Silver Dollar Cabaret, Inc., et al.
                               U.S.D.C. (W.D. Ark.) 5:20-cv-5051-TLB
                               Declaration of Attorney Josh Sanford
billing, including reviewing, categorizing, and reducing billing, as well as ensuring

protection of attorney-client privilege in producing billing.

        44.   In preparing to support Plaintiff’s Motion for Costs and Attorneys’ Fees, my

firm exercised billing judgment in calculating the lodestar, reviewing records of hours

worked and writing off entries for time spent on tasks which could reasonably be viewed

as unproductive, excessive, redundant, or which were otherwise deemed as appropriate

for writing off completely or reducing as part of Plaintiff’s request for attorneys’ fees in this

case. Items deducted or reduced also included items for which billing was insufficiently

clear to describe how the time was spent, a portion of in-house conferences, and a portion

of time related to case management and other items where appropriate. As a result of

this good faith review, the total billing was reduced from $3,786.00 to $3,239.00.

        45.   In addition, court costs and recoverable expenses were also incurred in this

matter. These costs, totaling $685.00 are included in the Costs Invoice attached as Exhibit 5

to Plaintiff’s Motion for Costs and Attorneys’ Fees. The costs and expenses detailed in the

Invoice that have been advanced by the Sanford Law Firm on behalf of Plaintiff, and which

Plaintiff is contractually obligated to reimburse Sanford Law Firm out of any recovery in this

case.

        46.   The amount of the costs requested is correct. The costs stated were

necessarily incurred during the case, the services giving rise to the costs were actually

and necessarily performed.

        PURSUANT TO 28 U.S.C. § 1746, I VERIFY UNDER PENALTY OF PERJURY

UNDER THE LAWS OF THE UNITED STATES OF AMERICA THAT THE FOREGOING

IS TRUE AND CORRECT.

                                            Page 13 of 14
                          Mya Hill-Smith v. Silver Dollar Cabaret, Inc., et al.
                               U.S.D.C. (W.D. Ark.) 5:20-cv-5051-TLB
                               Declaration of Attorney Josh Sanford
Executed on this 22nd day of July 2020.

                                                /s/ Josh Sanford
                                                JOSH SANFORD




                                   Page 14 of 14
                 Mya Hill-Smith v. Silver Dollar Cabaret, Inc., et al.
                      U.S.D.C. (W.D. Ark.) 5:20-cv-5051-TLB
                      Declaration of Attorney Josh Sanford
